Citation Nr: 0612703	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  98-16 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for gout with seronegative polyarthritis of the shoulders, 
elbows, wrists, knees, and small joints of the hands and 
feet, and with involvement of the flexor tendons of the arms.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from June 1979 to August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
gout with seronegative polyarthritis and assigned an initial 
40 percent disability evaluation, effective August 5, 1997 
(the day after discharge from active service).  

The case was remanded in August 2000 for the RO to consider 
newly received evidence, to obtain additional clinical 
records, and to afford the veteran a VA rating examination.  

An October 2001 Board decision denied the veteran's claim.  
He appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2002, 
pursuant to a Joint Motion for Remand, the Court vacated the 
October 2001 Board decision and remanded the matter back to 
the Board for development consistent with the Joint Motion.  
The Joint Motion stated that the Board failed to ensure 
compliance with a VA examination order included in the August 
2000 remand; that the Board failed to consider the veteran's 
disorder as both an active process and as a chronic process 
under the applicable Diagnostic Code; that the Board failed 
to provide adequate reasons and bases in determining whether 
the veteran was entitled to a higher disability evaluation 
due to functional loss due to pain; and that the Board failed 
to provide adequate reasons and bases as to whether VA 
satisfied the Veterans Claims Assistance Act of 2000 (VCAA).  

Then the Board remanded the case in September 2003 for VCAA 
compliance and to afford the veteran an in-depth VA rating 
examination.  The VA Appeals Management Center (AMC) sent the 
veteran a letter in November 2004 to comply with the VCAA, 
the veteran was afforded a VA examination in July 2005, and, 
then, a Supplemental Statement of the Case (SSOC) was issued 
in December 2005.  The case has now been returned to the 
Board.  

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.  


REMAND

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5017 states that the 
veteran's service-connected gout is rated under 38 C.F.R. 
§ 4.71a, DC 5002.  A Note to DC 5002 provides for an 
evaluation either on the basis of an active disease process 
or on the basis of chronic residuals, whichever provides for 
a higher rating.  Specifically, that Note states that the 
"ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis."  
Rather, it must be determined which of the two possible 
ratings, for the active process or for chronic residuals, 
provides for the higher evaluation and, then, the higher 
evaluation is to be assigned.  

For rating chronic residuals, DC 5002 provides that for 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate DCs for 
the specific joint(s) involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

For rating the active disease process, DC 5002 provides 
alternative means for assigning a 60 percent rating.  First, 
it provides for a 60 percent rating when there is less than 
the criteria for a 100 percent rating but with weight loss 
and anemia productive of severe impairment of health and, 
secondly, it provides for a 60 percent rating when there are 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  For 
a 100 percent rating there must be constitutional 
manifestations with active joint involvement producing total 
incapacitation.  

In the February 2006 Statement of Representative in Appealed 
Case it was stated that the "evidence of record is complete 
and thorough."  However, it was observed that the July 2005 
VA examination report noted that a laboratory study yielded a 
finding of mild microcytic anemia.  Anemia is one of the 
criteria for a 60 percent rating for gout under 38 C.F.R. 
§ 4.71a, DC 5002 but there was no discussion in the July 2005 
examination report of whether the veteran had any weight 
loss.  However, the July 2005 VA examination found that the 
veteran weighed 255 lbs. which is as much or more than he 
weighed in 1997 and 1998, according to a review of the 
clinical records during those years.  But, the Board also 
notes that the July 2005 VA examination did not report 
whether the veteran had severe impairment of health due to 
gout, which is also required (together with anemia and weight 
loss) under DC 5002 for a 60 percent evaluation when rating 
gout as an active process.  

In the March 2006 Informal Hearing Presentation the service 
representative noted that the July 2005 VA examiner reported 
that the veteran had flare-ups of gout every two or three 
months.  The examiner reported that during these flare-ups 
the veteran was considerably limited and went on to state 
that the veteran had severe pain and limitation of motion 
during the flare-ups.  The examiner did not specifically 
state whether the condition as a whole caused severe 
impairment of health, as required for a 60 percent evaluation 
when rating gout as an active process, or whether these 
flare-ups or exacerbations were themselves "severely 
incapacitating" under the alternative method of assigning a 
60 percent evaluation when rating gout as an active process.  

Moreover, the Joint Motion indicated that consideration was 
to be given to 38 C.F.R. § 4.40 which states, in part, that 
weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  This provision was to be discussed in relation to 
rating the gout both as an active process ("severe 
impairment of health or severely incapacitating 
exacerbations") and on the basis of chronic residuals.  

Further, the July 2005 examination did not make it clear 
whether the veteran had constitutional manifestations 
associated with active joint involvement so as to cause total 
incapacitation, as required under DC 5002, when rating gout 
as an active process, for a 100 percent schedular rating.  

So, the claims file should be returned to the physician that 
conducted the July 2005 VA examination for clarification of 
these matters.  

To comply with the Note to DC 5002, there must be a clear 
consideration by RO adjudicators of the potential rating to 
be assigned on the basis of "chronic residuals."  This 
means assigning an appropriate rating for each joint affected 
by gout and then combining under 38 C.F.R. § 4.25.  This is 
then compared to a possible rating under DC 5002 on the basis 
of an "active process."  

It does not appear that the RO has ever assigned an 
appropriate rating for each joint affected by gout and then 
compared the resulting combined rating with a rating that 
could be assigned on the basis of the active process.  This 
must be done to determine, as required by the Note to DC 
5002, which of the two rating methods provides for a higher 
rating.  

So, this claim requires de novo adjudication by the RO.  

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Here, however, the rating action appealed was in December 
1997 prior to the November 2000 enactment of the VCAA and, 
thus, it was impossible to provide notice of the VCAA prior 
to the enactment thereof.  

For VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), VA must provide affirmative 
notification prior to the initial agency of original 
jurisdiction decision as to the information and evidence 
needed to substantiate the claim and who is responsible for 
providing it.  This duty is not satisfied by reference to 
post-decisional communications, e.g., notification of 
decision, the SOC, or the SSOC from which a claimant might be 
able to infer what evidence was lacking.  But, the VCAA 
notice need not always be contained in a single 
communication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

However, if the claim is initially decided prior to the VCAA 
enactment, the lack of this pre-decisional notification can 
be cured by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield, Id.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  So, even though it appears that the 
earliest possible effective date for both service connection 
and the 40 percent rating for gout have been assigned, i.e., 
the day immediately following discharge from active service, 
on remand the RO will have the opportunity to remedy this 
procedural defect.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the recent holdings of the Court 
in Mayfield, Id. and Dingess, Id., the RO should 
review the entire claims file and undertake any 
development necessary to ensure VCAA compliance 
prior to readjudication of the claim on a de novo 
basis.  This must include complete notification 
of all elements discussed in Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  It 
must also include notice addressing the effective 
date that was assigned.  

Also, the veteran should be requested to clarify 
whether there are any private, VA or other 
clinical records, including any postservice 
treatment or evaluation at any military medical 
facility, which have not yet been made a part of 
the record.  If he responds in the positive, the 
appropriate steps should be taken to obtain those 
records.  

2.  The RO should, if possible, return the claim 
files to the physician that conducted the July 
2005 VA examination and the claim files should be 
reviewed by the physician.  

If the physician finds it necessary, the veteran 
may be rescheduled for an additional examination 
in order for the physician to address the 
following matters.  

Does the veteran have:
a)	weight loss, or 
b)	severe impairment of health, or 
c)	severely incapacitating exacerbations, or 
d)	constitutional manifestations producing total 
incapacitation. 

With respect to each joint affected by gout, 
stated whether there is any: 
a) pain on use, including during flare-ups, 
b) weakened movement, 
c) excess fatigability or 
d) incoordination on movement.

With respect to each joint affected by gout, 
state whether pain significantly limits 
functional ability during flare-ups or when the 
joints are used repeatedly.  

All limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts must 
be noted in the report.  Each affected joint 
should be evaluated and discussed, separately.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

3.  Then the RO must readjuciate the claim.  In 
this readjudication, the RO must assign an 
appropriate rating for each joint affected by 
gout and then compare the resulting combined 
rating with a rating that could be assigned on 
the basis of the active process.  This must be 
done, as required by the Note to DC 5002, in 
order to assign the higher of the two possible 
ratings, as discussed above.   

The RO should also consider whether the rating 
for the service-connected gout should be 
"staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

4.  If a rating of less than 100 percent is 
assigned, prepare an SSOC and send it to the 
appellant and representative.  Also, provide an 
appropriate period of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

